DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 22-24, 26-29, 31, and 52-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. (US 2016/0102011, “Hu”) in view of Okahata et al. (US 2015/0072129, “Okahata”).
Regarding claim 22, 27, Hu teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008]), being an aluminosilicate (see, e.g., [0019], describing the inclusion of Al2O3 and SiO2, and see [0087], describing the glass as “aluminosilicate”) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]), and comprising Na2O such that at a center point of the glass the concentration of Na2O may be less than 4.5 mol % ([0011]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the glass article (thus teaching the claimed rang of from 0.4 to 1, [0019]). Hu additionally teaches, with regard to claim 27, that the concentration of Na2O may be less than 45% of the total alkali metal oxide molar concentration in the glass article ([0011], teaching that the concentration of Na2O may be on the order of 0.05 mol % and that the total concentration of alkali metal may be on the order of up to 20 mol %, thus the concentration of Na2O may be less than 45% of the total alkali metal oxide molar concentration in the glass article). Hu additionally teaches that the concentration of metal oxide that comprises sodium may reach a minimum concentration at the middle of the glass (i.e., at 0.5t, [0010], [0012], [0107]; see also Fig. 5, showing concentration of Na2O may be minimized towards the middle of the glass article, [0028]).	Hu fails to specifically teach that the warp of the glass is less than about 200 micrometers. In the same field of endeavor of strengthened glass articles ([0074]), Okahata teaches generally that a glass layer should have a warpage of less than 40 micrometers following chemical strengthening ([0077], In re Thorpe
Regarding claim 23, Hu additionally teaches that the glass article may comprise Na2O such that at a center point of the glass the concentration of Na2O may be less than 4.0 mol % ([0011]). 
Regarding claims 24 and 29, Hu additionally teaches that the glass article may have a 2.5 or 3-dimensional shape ([0160]).
Regarding claims 26 and 31, Hu additionally teaches that the glass may be used as a cover glass in a mobile electronic device, and thus may have a housing having front, back and side surfaces, and electrical components including a display (i.e., electronic device components, including a display in order to function as a display, [0072]), and the glass article as a cover glass or substrate ([0072]).
Regarding claim 28, Hu additionally teaches that the concentration of Na2O may be less than 40% of the total alkali metal oxide molar concentration in the glass article ([0011], teaching that the concentration of Na2O may be on the order of 0.05 mol % and that the total concentration of alkali metal may be on the order of up to 20 mol %, thus the concentration of Na2O may be less than 40% of the total alkali metal oxide molar concentration in the glass article). 
Regarding claim 39, Hu teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide, that may be Na2O, that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008], [0010], [0011]), being an aluminosilicate ([0087]) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the glass article (thus teaching the claimed rang of from 0.4 to 1, [0019]). Hu teaches that an inner region may be under central tension ([0093]). Hu additionally teaches that at least one compressive stress layer may be under compressive stress ([0093], [0094]) and a depth of compression such that DOC may be greater than 0.1t to 0.5t ([0096], and wherein t may be 1 mm, see [0091]). Hu additionally teaches that the glass article may have a transmittance of greater than 88% over the wavelengths of 380 to 780 nm ([0134]). Hu 
Regarding claim 40, Hu additionally teaches that the glass article may have at least a 60% survivability rate when subjected to an inverted ball drop test from a height of 150 cm (Hu, [0132]).
Regarding claim 41, Hu additionally teaches that the glass may be used as a cover glass in a mobile electronic device, and thus may have a housing having front, back and side surfaces, electrical components (i.e., electronic device components, including a display [0072]), and the glass article as a cover glass or substrate ([0072]).
Regarding claims 42 and 43, Hu additionally teaches that the glass article ma comprise 11 to 15 mol% Al2O3 ([0019]).
Regarding claim 45, Hu additionally teaches that the glass article ma comprise 11 to 15 mol% Al2O3 ([0019]).
Regarding claims 46 and 47, Hu additionally teaches that the glass article may have a transmittance of greater than 88% over the wavelengths of 380 to 780 nm ([0134]). 
Regarding claims 52-55, Hu additionally teaches that that he concentration of Na2O may be the same on the first and second surfaces of the glass article (see generally [0011], [0012], describing that the concentration of the metal oxide at the surfaces may be a multiple of the concentration of the metal oxide in the middle of the article). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claims 32-36, 38, 44, 48, and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Okahata in view of Morey et al. (US 2015/0030834, “Morey”).
Regarding claims 32 and 33, Hu teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide, that may be Na2O, that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008], [0010], [0011]), being an aluminosilicate ([0087]) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the glass article (thus teaching the claimed rang of from 0.4 to 1, [0019]). Hu additionally teaches that the concentration of metal oxide that comprises sodium may reach a minimum concentration at the middle of the glass (i.e., at 0.5t, [0010], [0012], [0107]; see also Fig. 5, showing concentration of Na2O may be minimized towards the middle of the glass article, [0028]).	Hu fails to specifically teach that the warp of the glass is less than about 200 micrometers. In the same field of endeavor of strengthened glass articles ([0074]), Okahata teaches generally that a glass layer should have a warpage of less than 40 micrometers following chemical strengthening ([0077], [0078], [0079], and see [0044]) and that such a glass having reduced warpage may improve the beauty and strength of a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have reduced the warpage of the glass article of Hu so as to be less than 40 micrometers ([0077], [0078], [0079], and see [0044]) in order to improve the beauty and strength of the glass article for use in a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). The Examiner notes that it would have been within the skill of the person of ordinary skill in the art at the time of filing to have adjusted the warp of the article of Hu to less than 200 micrometers as it is known in the art that articles are required to have warp of less than that and such warpages tend only to become a problem when eh thicknesses of the glass articles are less than about 1.5 mm ([0078]; see also Hu at [0007], describing the glass article as having a thickness of 3 mm or less).  It should be noted that claims 32 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. It is noted that the limitations “in the absence of post-ion exchange processing” is not limiting to the structure because it describes a process (or lack thereof) that effects the limited warpage structure of the glass article. Finally, as the chemical composition of the glass described by Hu is itself substantially similar to that presently claimed and described in the present specification, it would be expected that the glass article would have a warp of less than about 200 micrometers in the absence of post-ion exchange processing. 	Hu fails to specifically teach a compressive stress spike depth of layer, DOLspike, such that DOLspike/t is in the range of from 0.006 to 0.014. In the same field of endeavor of chemically strengthened glass ([0025]), Morey teaches that along the compressive depth thickness there is a spike in the compressive stress such that a compressive stress spike depth of layer over the total thickness is in the range of from 0.006 to about 0.014 (or 0.008 to about 0.012; Morey [0086], [0039], showing glass may have a range of thicknesses from 0.1 mm to 1 mm and a depth of layer spike of from 5 to 5.7 micrometers, and therefore may have a DOLspike/t in the range of from 0.008 to 0.012). It would have been obvious to the ordinarily skilled artisan at the time of filing to have adopted this compressive stress profile in order to improve the strength of the glass ([0082] – [0086]).
Regarding claim 34, Hu additionally teaches that the thickness t of the glass article may be on the range of less than 3 mm to less than 0.5 mm, [0007], [0091]).
Regarding claim 35, Hu additionally teaches that the surface compressive stress of the article may be 300 MPa or greater ([0013]). 
Regarding claim 36, Hu additionally teaches that the glass article may have a 2.5 or 3-dimensional shape ([0160]).
Regarding claim 38, Hu additionally teaches that the glass may be used as a cover glass in a mobile electronic device, and thus may have a housing having front, back and side surfaces, electrical components (i.e., electronic device components, including a display [0072]), and the glass article as a cover glass or substrate ([0072]). 
Regarding claim 44, Hu additionally teaches that the glass article ma comprise 11 to 15 mol% Al2O3 ([0019]).
Regarding claims 48, Hu additionally teaches that the glass article may have a transmittance of greater than 88% over the wavelengths of 380 to 780 nm ([0134]). 
Regarding claims 56 - 59, Hu additionally teaches that that he concentration of Na2O may be the same on the first and second surfaces of the glass article (see generally [0011], [0012], describing that the concentration of the metal oxide at the surfaces may be a multiple of the concentration of the metal oxide in the middle of the article). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 
Applicant argues that the methods described by Okahata would not function to make a glass sheet having the claimed warpage limitations when combined with the teachings of Hu. Applicant argues that because the methods of reducing warpage and/or the chemical compositions of the glasses of Okahata are not the same as those taught by Hu, the manufacturing methods described by Okahata In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Okahata teaches generally that a glass layer should have a warpage of less than 40 micrometers following chemical strengthening ([0077], [0078], [0079], and see [0044]) and that such a glass having reduced warpage may improve the beauty and strength of a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). The Examiner therefore maintains that it would have been obvious to the person of ordinary skill in the art at the time of filing to have reduced the warpage of the glass article of Hu so as to be less than 40 micrometers ([0077], [0078], [0079], and see [0044]) in order to improve the beauty and strength of the glass article for use in a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). The Examiner notes that it would have been within the skill of the person of ordinary skill in the art at the time of filing to have adjusted the warp of the article of Hu to less than 200 micrometers as it is known in the art that articles are required to have warp of less than that and such warpages tend only to become a problem when eh thicknesses of the glass articles are less than about 1.5 mm ([0078]; see also Hu at [0007], describing the glass article as having a thickness of 3 mm or less). 
Applicant argues that secondary reference Okahata requires the concentration of Na2O be different at the first and second surfaces of the glass article. However, Okahata is not cited for its teachings regarding the chemical composition of the glass article but for the general teaching to reduce 
Therefore, claims 22-24, 26-29, 31-36, 38-48, and 52-59 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782